






Fifth Amendment To Credit Agreement
and First Amendment to Security Agreement
This Fifth Amendment to Credit Agreement and First Amendment to Security
Agreement (herein, the “Amendment”) is entered into as of July 30, 2013, by and
among FCStone Merchant Services, LLC, a Delaware limited liability company (the
“Borrower”), INTL FCStone Inc., as Guarantor, the financial institutions party
to this Amendment, as lenders (the “Lenders”), and Bank of Montreal, Chicago
Branch, as administrative agent (the “Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into a certain Credit Agreement dated as of August 10, 2012, as amended
(the “Credit Agreement”). The Borrower and the Administrative Agent also entered
into that certain Security Agreement dated as of August 10, 2012 (the “Security
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement and the Security Agreement, and the Lenders are willing to do
so under the terms and conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments to the Credit Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    Section 1.13 of the Credit Agreement shall be and hereby is amended by
deleting the amount “$100,000,000” appearing in the first sentence therein and
inserting in its place the amount “$150,000,000”.
1.2.    The following defined terms shall be amended and restated to read in
their entirety as follows:
“Borrowing Base” means, as of any time it is to be determined, the sum of:
(a) the sum of:
(i)    95% of the sum of (A) the aggregate amount of all obligations of all
Sellers under Eligible Repurchase Agreements to repurchase from the Borrower all
Qualified Commodities (other than Qualified Commodities consisting of Sorghum
and Canola) sold by the Sellers to the Borrower under the Eligible Repurchase
Agreements, plus (B) an amount equal to 90% of the Hedging Value of all Hedging
Agreements maintained in an Eligible Hedging Account with respect to such
Qualified Commodities (including Sorghum and Canola) subject to Eligible
Repurchase Agreements, minus (C) the Repurchase Concentration Limit; plus




--------------------------------------------------------------------------------




(ii)    89% of the aggregate amount of all obligations of all Sellers under
Eligible Repurchase Agreements to repurchase from the Borrower all Qualified
Commodities consisting of Canola sold by the Sellers to the Borrower under the
Eligible Repurchase Agreements; plus
(iii)    89% of the aggregate amount of all obligations of all Sellers under
Eligible Repurchase Agreements to repurchase from the Borrower all Qualified
Commodities consisting of Sorghum sold by the Sellers to the Borrower under the
Eligible Repurchase Agreements;
provided that the amount included in the Borrowing Base pursuant to this clause
(a) shall not at any time exceed 90% of the sum of (i) the market value at such
time of all Eligible Commodities purchased by the Borrower under all Eligible
Repurchase Agreements, plus (ii) the Hedging Value of all Hedging Agreements
maintained in an Eligible Hedging Account with respect to such Eligible
Commodities, minus (iii) the Repurchase Concentration Limit; plus
(b)     85% of the sum of (i) the market value of all Eligible Commodities
(other than Eligible Commodities consisting of Sorghum and Canola) owned by the
Borrower that are evidenced by tangible or electronic warehouse receipts, plus
(ii) the Hedging Value of all Hedging Agreements maintained in an Eligible
Hedging Account with respect to such Eligible Commodities (including Sorghum and
Canola); plus
(c)         80% of the market value of all Eligible Commodities consisting of
Canola owned by the Borrower that are evidenced by tangible or electronic
warehouse receipts; plus
(d)         80% of the market value of all Eligible Commodities consisting of
Sorghum owned by the Borrower that are evidenced by tangible or electronic
warehouse receipts;
provided further, that (i) the Administrative Agent shall have the right upon
five (5) Business Days' notice to the Borrower to reduce the foregoing advance
rates in its reasonable discretion based on results from any field audit or
appraisal of the Collateral and (ii) the Borrowing Base shall be computed only
as against and on so much of such Collateral as is included on the Borrowing
Notice substantially in the form of Exhibit A attached hereto furnished from
time to time by the Borrower pursuant to this Agreement and, if required by the
Administrative Agent pursuant to any of the terms hereof or any Collateral
Document, as verified by such other evidence reasonably required to be furnished
to the Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.
“Borrowing Limit” means an amount equal to:
(a)     the lesser of (i) the Borrowing Base and (ii) the Borrowing Cap, in each
case as then determined and computed; plus




--------------------------------------------------------------------------------




(b)    65% of Forward Contract Equity, if positive, with respect to Qualified
Commodities (other than Sorghum); provided, however, Forward Contract Equity
shall be calculated after giving effect to the Forward Contract Exclusions; plus
(c)        65% of Forward Contract Equity, if positive, with respect to
Qualified Commodities consisting of Sorghum; provided, however, that Forward
Contract Equity shall be calculated after giving effect to the Forward Contract
Exclusions; plus
(d)        90% of the Hedging Value of all Hedging Agreements maintained in an
Eligible Hedging Account with respect to Qualified Commodities subject to the
Forward Contract Equity; minus
(e)         the Sorghum Cap;
provided, that (i) that the amounts set forth in clauses (b), (c) and (d) above
shall not exceed $20,000,000 in the aggregate at any one time, (ii) the
Administrative Agent shall have the right upon five (5) Business Days' notice to
the Borrower to reduce the foregoing advance rates in its reasonable discretion
based on results from any field audit or appraisal of the Collateral and (iii)
the Borrowing Limit shall be computed only as against and on so much of such
Collateral as is included on the Borrowing Notice substantially in the form of
Exhibit A attached hereto furnished from time to time by the Borrower pursuant
to this Agreement and, if required by the Administrative Agent pursuant to any
of the terms hereof or any Collateral Document, as verified by such other
evidence reasonably required to be furnished to the Administrative Agent
pursuant hereto or pursuant to any such Collateral Document.
“Hedging Account” means a commodity account, deposit account or securities
account (as such terms are defined in the UCC) maintained by the Borrower, a
Certified Merchant or a Seller with an intermediary.
“Material Contract” means each Loan Agreement, Hedging Agreement, Repurchase
Agreement and any other agreement entered into by the Borrower with respect or
in connection with the foregoing, in each case that is included in determining
eligibility requirements for purposes of the Borrowing Base, the Borrowing Cap,
and/or the Borrowing Limit.
“Qualified Commodity” means any physical commodity of the type described on
Schedule 5.1(a) attached hereto (as such schedule may be modified or
supplemented in the Administrative Agent's reasonable discretion) that is (or
with respect to a physical commodity subject to a Forward Contract, will be upon
delivery of such physical commodity) (a) either covered by a tangible negotiable
warehouse receipt issued or negotiated to the Borrower or is an Eligible
Electronic Warehouse Receipt; (b) on site and in storage within a storage
facility operated by the Seller; and (c) fully insured against casualty loss
while in storage with the Seller, and the Seller or the Borrower has delivered
to the Administrative Agent an insurance certificate naming the Administrative
Agent as lender's loss payee with respect to such Qualified Commodity. The
foregoing notwithstanding, if the Seller is Pacific Coast Canola LLC (“Pacific
Coast”), clauses (b) and (c) above shall be deemed satisfied if Pacific Coast's
commodities are stored at a storage facility operated by Wilson Creek Union
Grain and Trading Company (“Wilson”) and Wilson, Pacific Coast or Borrower
provides evidence to the




--------------------------------------------------------------------------------




Administrative Agent that Pacific Coast's commodities stored with Wilson are
fully insured against casualty loss while in storage.
“Tangible Net Worth” means, for any Person and at any time the same is to be
determined, the excess of such Person's assets over all its liabilities and
reserves as determined in accordance with GAAP, but excluding as assets (i)
goodwill and other intangible items and (ii) advances and loans to and
investments in such Person's Affiliates and Subsidiaries. For avoidance of
doubt, the investments in and loans to the joint venture permitted by Section
8.9(j) hereof shall be excluded as assets for purposes of determining Tangible
Net Worth.
“Termination Date” means May 1, 2014, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.
1.3.    Section 5.1 of the Credit Agreement shall be further amended by
inserting new defined terms in their alphabetical order, each such new defined
term to read as follows:
“Borrowing Cap” means, at any time the same is determined (including, at the
option of the Administrative Agent, daily computations of the value of Eligible
Commodities and Hedging Value of all Hedging Agreements), an amount equal to the
sum of:
    (i)    85% of (a) the market value at such time of all Eligible Commodities
(other than Eligible Commodities consisting of Sorghum and Canola) purchased by
the Borrower under all Eligible Repurchase Agreements, plus (b) the Hedging
Value of all Hedging Agreements maintained in an Eligible Hedging Account with
respect to such Eligible Commodities (including Sorghum and Canola); plus
(ii)    85% of the sum of (a) the market value at such time of all Eligible
Commodities (other than Eligible Commodities consisting of Sorghum and Canola)
owned by the Borrower that are evidenced by tangible or electronic warehouse
receipts, plus (b) the Hedging Value of all Hedging Agreements maintained in an
Eligible Hedging Account with respect to such Eligible Commodities (including
Sorghum and Canola); plus
(iii)    80% of the sum of the market value at such time of all Eligible
Commodities consisting of Sorghum that is: (a) purchased by the Borrower under
all Eligible Repurchase Agreements; plus (b) owned by the Borrower that are
evidenced by tangible or electronic warehouse receipts, plus
(v)    80% of the sum of the market value at such time of all Eligible
Commodities consisting of Canola that is: (a) purchased by the Borrower under
all Eligible Repurchase Agreements; plus (b) owned by the Borrower that are
evidenced by tangible or electronic warehouse receipts, minus
(vi)    the Concentration Limit;
provided, that (i) the Administrative Agent shall have the right upon five (5)
Business Days' notice to the Borrower to reduce the foregoing advance rates in
its reasonable discretion based on results from any field audit or appraisal of
the Collateral and (ii) the Borrowing Cap shall




--------------------------------------------------------------------------------




be computed only as against and on so much of such Collateral as is included on
the Borrowing Notice substantially in the form of Exhibit A attached hereto
furnished from time to time by the Borrower pursuant to this Agreement and, if
required by the Administrative Agent pursuant to any of the terms hereof or any
Collateral Document, as verified by such other evidence reasonably required to
be furnished to the Administrative Agent pursuant hereto or pursuant to any such
Collateral Document.
“Certified Merchant” means a Person that (a) is an elevator that is licensed and
registered with the United States of America or any agency thereof or with the
state where such Person elevator is located; (b) is located within the United
States of America; (c) is not the subject of dissolution, liquidation,
reorganization, receivership or bankruptcy proceedings or has not gone out of
business; and (d) maintains at a minimum of 100 growers of Qualified Commodities
in the aggregate for its Forward Contracts.
“Crop Year” means, with respect to any Qualified Commodity at any time, the time
period (not to exceed twelve (12) consecutive months) from the planting of such
Qualified Commodity to the time such Qualified Commodity is harvested.
“Division” means the grouping of states and the District of Columbia within a
census geographic region, established by United States Census Bureau, and set
forth on Schedule 5.1(b) attached hereto.
“Forward Contract” means any contract between the Borrower and one or more other
Certified Merchants whereby the Borrower agrees to purchase Qualified
Commodities from such Certified Merchants in a fixed price forward basis or no
basis established contract on a specific date in the future, which will be
delivered at a future date and later repurchased by the Certified Merchants.
“Forward Contract Equity” means, as of any date of determination and with
respect to any Forward Contract, the difference between (a) the market value on
a delivery date for the Qualified Commodities under such Forward Contract if
entered into as of such date of determination, and (b) the price payable on the
same delivery date for such Qualified Commodities under such Forward Contract
outstanding as of such date of determination (or such difference, in the
aggregate, measured on such other basis as may be reasonably determined from
time to time by the Administrative Agent); provided, however, that the value of
any outstanding Forward Contract shall be excluded from “Forward Contract
Equity” to the extent that such outstanding Forward Contract (i) is not a
validly‑executed contract that is in full force and effect; (ii) is a contract
pursuant to which delivery is to be made after the current Crop Year; (iii) is
subject to any condition (other than the passage of time and tender of payment
or goods) or dispute or with respect to which a known claim of offset or a
contra account, or a defense or counterclaim, has been asserted by the Certified
Merchant; (iv) is not subject to a duly perfected first priority Lien in favor
of the Administrative Agent or is subject to any Lien; (v) is a contract that
has been rolled, for a period of thirty (30) days or more, restructured,
extended, amended or modified as a result of the inability of any party thereto
(including the Borrower) to perform thereunder or (vi) has a negative value from
the Borrower's perspective.
“Forward Contract Exclusion” means the following amounts shall be excluded in
determining Forward Contract Equity: (i) any amount in excess of $5,000,000
owing to or




--------------------------------------------------------------------------------




by a single Certified Merchant, (ii) the amount by which any forward contract
entered into by the Certified Merchant with any single grower of a Qualified
Commodity exceeds 35% of such grower's historical average production of such
Qualified Commodity for the three years prior to the date of determination,
(iii) any Qualified Commodity relating to the amount by which Forward Contract
Equity exceeds 35% of its historical average through-put or “handle” for the
three years prior to the date of determination, and (iv) the amount by which
Forward Contract Equity with respect to Qualified Commodities grown or produced
in a certain Division exceeds $8,000,000.
“Sorghum Cap” means, at any time the same is to be determined, the amount by
which the sum of (i) 89% of the aggregate amount of all obligations of all
Sellers under Eligible Repurchase Agreements to repurchase from the Borrower all
Qualified Commodities consisting of Sorghum sold by the Sellers to the Borrower
under the Eligible Repurchase Agreements, plus (ii) 80% of the market value of
all Eligible Commodities consisting of Sorghum owned by the Borrower that are
evidenced by tangible or electronic warehouse receipts, plus (iii) 65% of
Forward Contract Equity with respect to Forward Contracts for Sorghum exceeds
$25,000,000.
1.4.    The Credit Agreement shall be further amended by deleting the defined
terms “Delinquent Loan Receivable,” “Eligible Loan Receivable,” “Loan
Receivable” and “Loan Receivable Concentration Limit” wherever such defined
terms appear.
15.    The first sentence appearing in Section 6.4 of the Credit Agreement shall
be amended and restated to read in its entirety as follows:
The Borrower shall use the proceeds of the Loans to (i) finance traditional
commodity financing arrangements or the Borrower's purchase of Eligible
Commodities from the Sellers who have agreed to sell Eligible Commodities to
(and to later repurchase such Eligible Commodities from) the Borrower and (ii)
to finance the Borrower's purchase of Forward Contracts.
1.6.    Section 7.1 of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
Section 7.1.    All Credit EventsSection 7.1.    All Credit Events. At the time
of each Credit Event hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct as of said time,
except to the extent the same expressly relate to an earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;
(c)    in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.4 hereof;
(d)    after giving effect to such Credit Event, the aggregate principal amount
of all Loans then outstanding does not exceed the lesser of (i) the Commitment
and (ii)




--------------------------------------------------------------------------------




the Borrowing Limit, and the Borrower shall have delivered to the Administrative
Agent a certificate in the form attached hereto as Exhibit A in evidence
thereof;
(e)    after giving effect to such Credit Event, the Borrower's Tangible Net
Worth shall be the greater of (i) $5,000,000 and (ii) 7.5% of the aggregate
principal amount of all Loans outstanding;
(f)    such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.
Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (e), both inclusive, of this Section.
1.7.    Section 8.7(c) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(c)    obligations of the Borrower or any Borrower Subsidiary arising out of
Hedging Agreements in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes; provided, that the
Borrower's obligation to repurchase commodities previously sold to the
Subsidiaries of Holdings pursuant to any hedging activities permitted hereby
shall not exceed $10,000,000 in the aggregate at any one time;
1.8.    Section 8.9 of the Credit Agreement shall be and hereby is amended by
deleting the period at the end of clause (i) thereof and inserting in its place
“; and”, and immediately thereafter inserting a new clause (j) to read in its
entirety as follows:
(j)     investments in and loans to a joint venture for the purpose of producing
biodiesel so long as (i) no Default or Event of Default has occurred and is
continuing immediately before and after giving effect to such investment or
loan, (ii) the Borrower is in compliance on a pro forma basis with the financial
covenants set forth in Section 8.22 hereof, and (iii) the aggregate amount of
such investments in and loans to such joint venture shall not exceed $5,000,000
in the aggregate at any one time.
1.9.    Section 8.22 of the Credit Agreement shall be and hereby is amended by
deleting the amount “$1,000,000” appearing therein and inserting in its place
the amount “$5,000,000”.
1.10.    Exhibit A and Exhibit D of the Credit Agreement shall be amended and
restated in the form of Exhibit A and Exhibit D respectively, attached hereto.
1.11.    Schedule 5.1 of the Credit Agreement shall be amended and restated in
the form of Schedule 5.1(a) and Schedule 5.1(b) attached hereto.
Section 2.
Amendments to the Security Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Security Agreement shall be and hereby is amended as follows:




--------------------------------------------------------------------------------




2.1.    Section 2 of the Security Agreement shall be amended and restated to
read in its entirety as follows:
Section 2.    Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, the Debtor hereby grants to
the Agent for the benefit of the Secured Creditors a lien on and security
interest in, and right of set‑off against, and acknowledges and agrees that the
Agent has and shall continue to have for the benefit of the Secured Creditors a
continuing lien on and security interest in, and right of set‑off against, all
right, title, and interest of the Debtor, whether now owned or existing or
hereafter created, acquired or arising, in and to all of the following:
(a)    Repurchase Agreements;
(b)    Documents of Title with respect to any Qualified Commodity including,
without limitation, warehouse receipts;
(c)    Hedging Accounts together with all funds which may now or hereafter
accumulate in or become withdrawable from or paid out of the Hedging Accounts;
(d)    Hedging Agreements and Forward Contracts (and shall include Forward
Contract Equity);
(e)    Goods consisting of Qualified Commodities;
(f)    Investment Property relating the foregoing;
(g)    General Intangibles relating to the foregoing;
(h)    Rights to merchandise and other Goods (including rights to returned or
repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;
(i)    Supporting Obligations and security interests relating to the foregoing;
(j)    Monies, personal property, and interests in personal property of the
Debtor of any kind or description now held by any Secured Creditor or at any
time hereafter transferred or delivered to, or coming into the possession,
custody or control of, any Secured Creditor, or any agent or affiliate of any
Secured Creditor, whether expressly as collateral security or for any other
purpose (whether for safekeeping, custody, collection or otherwise), and all
dividends and distributions on or other rights in connection with any such
property;
(k)    Supporting evidence and documents relating to any of the above‑described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, and all rights of the Debtor to
retrieve the same from third parties, written applications, credit information,
account cards, payment records, correspondence, delivery and installation
certificates, invoice copies, delivery receipts, notes and other evidences of
indebtedness, insurance certificates and




--------------------------------------------------------------------------------




the like, together with all books of account, ledgers, and cabinets in which the
same are reflected or maintained;
(l)    Accessions and additions to, and substitutions and replacements of, any
and all of the foregoing; and
(m)    Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;
all of the foregoing being herein sometimes referred to as the “Collateral”.
2.2.    Schedule C to the Security Agreement shall be amended and restated in
the form of Schedule C attached hereto.
Section 3.
Conditions Precedent.

This Amendment shall become effective upon satisfaction of all of the following
conditions precedent:
3.1.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
shall have executed and delivered this Amendment.
3.2.    The Administrative Agent shall have received (i) amendments to the UCC
financing statements filed against the Borrower, as debtor, in favor of the
Administrative Agent, as secured party and (ii) all commodity account control
agreements for all Eligible Hedging Accounts (including Hedging Accounts for
Forward Contracts).
3.3    The Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and the Guarantor (dated no earlier than 30
days prior to the date hereof) from the office of the secretary of the state of
its incorporation or organization.    
3.4.    Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.
Section 4.
Representations.

4.1.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except to the extent that such
representations and warranties relate to an earlier date) and (b) it is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.
4.2.    Since August 10, 2012, there has been no amendments, modifications,
supplements or restatements to the Borrower's or Guarantor's articles of
incorporation and bylaws (or comparable organizational documents), and such
articles of incorporation and bylaws (or comparable organizational documents)
are in full force and effect on the date hereof.




--------------------------------------------------------------------------------




4.3.    There has been no amendment, modifications, supplements or restatements
to the Borrower's and Guarantor's resolutions delivered to the Administrative
Agent in connection with the Credit Agreement and such resolutions have not been
revoked and are in full force and effect as of the date hereof.
Section 5.
Miscellaneous.

5.1.    The Borrower heretofore executed and delivered to the Administrative
Agent the Security Agreement and certain other Collateral Documents. The
Borrower hereby acknowledges and agrees that the Liens created and provided for
by the Collateral Documents continue to secure, among other things, the
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Administrative Agent
thereunder, the obligations of the Borrower thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents as to the indebtedness which would
be secured thereby prior to giving effect to this Amendment.
5.2.    Except as specifically amended herein, the Credit Agreement, including
without limitation the Guarantees set forth in Section 12 thereof, shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
5.3.    The Borrower agrees to pay on demand all out of pocket costs and
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the fees and expenses of counsel for the Administrative Agent.
5.4.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as an original. This Amendment shall be governed by the internal laws
of the State of Illinois.
[Remainder Left Intentionally Omitted]
    




--------------------------------------------------------------------------------






This Fifth Amendment to Credit Agreement and First Amendment to Security
Agreement is entered into as of the date and year first above written.
“Borrower”
FCStone Merchant Services, LLC
By
/s/ Michael J. Knobbe

Name Michael J. Knobbe
Title President
By /s/ Bruce E. Fields
Name Bruce E. Fields
Title Group Treasurer for INTL FCStone Inc.
“Guarantor”


INTL FCStone Inc.
By /s/ Scott J. Branch
Name Scott J. Branch
Title President
By
/s/ Sean O'Connor

Name Sean O'Connor
Title Chief Executive Officer






--------------------------------------------------------------------------------






Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent and a Lender
By /s/ Linda C. Haven
Name Linda C. Haven
Title Managing Director




CoBank, ACB, as a Lender
By
/s/ Bert D. Johnson

Name Bert D. Johnson
Title Vice President






